—Judgment, Supreme Court, New York County (Dorothy Cropper, J., at plea, Arlene Goldberg, J., at sentence), rendered January 25, 2001, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Since defendant did not succeed in being accepted by a drug program, as required by the terms of her plea agreement, the court properly exercised its discretion in imposing the sentence defendant had been warned to expect in the event that she failed to enter and complete the program (see People v Avery, 85 NY2d 503, 507-508). We note that at sentencing defendant never requested a second chance to enter a program or a further inquiry into the reason for her rejection. Concur — Williams, P.J., Nardelli, Tom and Lerner, JJ.